[Cite as Gademer v. Stanaszek , 2012-Ohio-4609.]


                Court of Appeals of Ohio
                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


                             JOURNAL ENTRY AND OPINION
                                     No. 98373



                                AMANDA GADEMER
                                                         PLAINTIFF-APPELLEE

                                                   vs.

                                 JONAS STANASZEK
                                                         DEFENDANT-APPELLANT




                                 JUDGMENT:
                           REVERSED AND REMANDED


                                     Civil Appeal from the
                            Cuyahoga County Court of Common Pleas
                                       Juvenile Division
                                   Case No. SU-08731800

        BEFORE: E. Gallagher, J., Jones, P.J., and Keough, J.

        RELEASED AND JOURNALIZED:                        October 4, 2012
 ATTORNEY FOR APPELLANT

Rae E. Griffin
David D. Briller Co., L.P.A.
7379 Pearl Road
Middleburg Hts., Ohio 44130


FOR APPELLEE

Amanda Gademer, pro se
4880 James Road
North Ridgeville, Ohio 44039


ATTORNEYS FOR CHILD SUPPORT
ENFORCEMENT AGENCY

Timothy J. McGinty
Cuyahoga County Prosecutor

 By: Joseph C. Young
 Assistant County Prosecutor
 C.S.E.A.
 P.O. Box 93894
 Cleveland, Ohio 44101-5984
EILEEN A. GALLAGHER, J.:

      {¶1} In this appeal assigned to the accelerated calendar pursuant to App.R.11.1

and Loc.App.R. 11.1, Jonas Stanaszek appeals from the Cuyahoga County Court of

Common Pleas, Juvenile Division’s calculation of child support. Finding merit to the

instant appeal, we reverse the decision of the trial court, and remand the matter for a

hearing pursuant to R.C. 3119.63.

      {¶2} On February 29, 2012, the Child Support Enforcement Agency conducted

an administrative hearing in regard to a modification of Stanaszek’s child support
obligation for the minor child he shares with Amanda Gademer. On March 9, 2012,

CSEA issued findings and recommendations to modify Stanaszek’s child support from

$215.86 each month to $587.78. On page four of its decision, CSEA stated:

       The Obligee or Obligor may request a Judicial (Court) review, pursuant to
       § 3119.63 of the Ohio Revised Code, by filing a Motion with Juvenile
       Court within fifteen (15) days after the issuance of these findings and
       recommendations.

       {¶3} Stanaszek filed a request for a court hearing on March 22, 2012.          Within

his motion, Stanaszek raised jurisdictional issues as well as factual issues relating to the

calculation of the support obligation.   The court set a hearing in response to Stanaszek’s

motion for October 31, 2012, at 9:00 a.m. Nonetheless, on April 17, 2012, the court

journalized an entry ordering into effect the CSEA-issued findings and recommendations

after concluding “that a request for a court hearing has not been made pursuant to law.”

Stanaszek appealed, raising the following two assignments of error:

                                Assignment of Error One

       The trial court erred in issuing a judgment entry indicating that no request
       for a court hearing was made pursuant to law, given that the docket shows
       that appellant filed his request in the appropriate time.

                                Assignment of Error Two

       The court erred in enacting an administrative determination of child

       support which is inacurate and which fails to comply with the Ohio

       Revised Code and Administrative Rule.

       {¶4} In his first assignment of error, Stanaszek argues the trial court erred when
it concluded that no request for a court hearing was made.     We agree.

       {¶5} The record on appeal reflects that on March 22, 2012, Stanaszek, through

counsel, filed a pleading that included a “Request for Court Hearing on Objections to

Administrative Recommendations for Support Modification, a Motion to Dismiss

Recommendations, and a Motion to Correct Recommendations.”                 All parties were

served with this motion and the trial court set a hearing for October 31.

Notwithstanding the pending date, the trial court adopted the CSEA findings.

       {¶6} This entry appears to have been issued in error, because Stanaszek’s

motion was unquestionably filed within the 15-day allowable timeframe. See R.C.

3119.63. Thus, the trial court’s April 17, 2012 entry is reversed.

       {¶7} Stanaszek’s first assignment of error is sustained.

       {¶8} Our analysis of Stanaszek’s first assignment of error renders his remaining

assignment of error moot.

       {¶9} The judgment of the trial court is reversed and the cause is remanded to the

lower court for a hearing pursuant to R.C. 3119.63.

       It is ordered that appellant recover of said appellee costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the

lower court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to
Rule 27 of the Rules of Appellate Procedure.



EILEEN A. GALLAGHER, JUDGE

LARRY A. JONES, SR., P.J., and
KATHLEEN ANN KEOUGH, J., CONCUR